J-A25018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 T.J.K.                                    :   IN THE SUPERIOR COURT OF
                    Appellee               :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 M.D.C.                                    :
                                           :
                    Appellant              :   No. 3321 EDA 2017

         Appeal from the Judgment of Sentence September 5, 2017
     In the Court of Common Pleas of Delaware County Civil Division at
                         No(s): CV-2015-080484


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY PANELLA, J.:                               FILED MAY 23, 2019

      M.D.C. (“Mother”) appeals from the judgment of sentence entered after

the trial court found her guilty of indirect criminal contempt of a Protection

from Abuse (“PFA”) order in this highly contentious custody and visitation

dispute. Mother asserts the order did not clearly give her notice that she was

prohibited from entering the church where T.J.K. (“Father”) and their children

(“the Children”) were participating in an evening mass. She also argues the

evidence was insufficient to establish she acted with wrongful intent. We

affirm.

      This is the second of three inter-related companion appeals with a long,

complex, and somewhat convoluted history.           We derive the facts and

procedural history of this case primarily from the trial court’s opinion. Mother,

Father, and Mother’s parents (“Grandparents”) have been involved in some
J-A25018-18


form of custody or visitation disputes over Mother and Father’s two minor

children (“Children”) since at least 2011.

       Father is a citizen of the United States. Mother is a native of Argentina.1

Grandparents are also from Argentina. The marriage of Appellee T.J.K. and

Mother resulted in two Children, M.A.K. (born in 2009) and T.M.K. (born in

2010). At various times, Mother and Father lived in Argentina, in or near

Buenos Aires, and Delaware County, Pennsylvania. For a time, Grandparents

lived with Father, Mother, and the Children.

       Father has been granted primary physical custody of the Children in

Pennsylvania on an emergency basis.            Pertinent to the background of this

appeal, Father filed for a Protection from Abuse order (“PFA”), alleging, inter

alia, that Mother and the Grandparents were violent toward the Children.

       Father testified that he confronted Mother about such violence toward

their daughter in Colorado. In response, Father asserted, Mother attacked

him, banging his head against a wall, kicking him repeatedly in the testicles,

biting his hand, trying to scratch his eyes, and choking him, in the presence

of the Children. A Colorado jury eventually convicted Mother of assault and

harassment.




____________________________________________


1 While Father only mentions Mother’s Argentinian citizenship, he does not
dispute Mother’s claim to dual United States and Argentinian citizenship.


                                           -2–
J-A25018-18


       Notably, Mother was also charged, but eventually acquitted, of child

abuse under Colorado law for attacking Father in the presence of the Children.

While the criminal charges in Colorado were pending, the Colorado court

prohibited Mother from having contact the Children due to the pending child

abuse charge. The Colorado order explicitly provided for the court with

jurisdiction over custody claims, the Court of Common Pleas of Delaware

County, to modify the no-contact order.

       Father has further accused Mother and Grandparents of plotting by

various means, such as trying to obtain duplicate Argentinian passports, to

remove the Children from the United States and return them to Argentina to

live with Mother.        After Father sought a PFA order, the parties negotiated,

through counsel, a stipulation that the trial court incorporated in an order.

       Pertinent to the issues on appeal, Mother’s visitation with Children was

restricted to one hour, twice a week, held in the “gathering room” of the

Children’s local church in Media, PA.2 The order required the presence of a

security guard, and a Spanish/English translator during Mother’s visitation.


____________________________________________


2 The address of the church was one of several specified locations that Mother
agreed to stay away from as a condition of the PFA order. Mother highlights
the discrepancy that she was, and was not, allowed on the church premises.
However, the two provisions of the stipulated order are easily reconciled. See
Nitardy v. Chabot, 195 A.3d 941, 952 (Pa. Super. 2018) (observing that it
“is well settled that when interpreting a contract, the specific controls over the
general”). Mother was specifically allowed in the gathering room for the
visitation periods, but was generally banned from entering the church
premises otherwise. S Saint Mary Magdalen Parish is a Roman Catholic community of
faith seeking to live the.

                                           -3–
J-A25018-18


Further, Mother was to have no contact with the Children before or after the

actual visitation period. She was to leave the church premises immediately

after the visitation was over.

       The parties are in substantial agreement on most of the specific facts

underlying the conviction for contempt.          However, they disagree on the

inferences to be drawn from those facts and the law to be applied.

       Briefly summarized, on the evening of June 5, 2017, the pastor of the

Children’s church had invited Father to a “healing Mass” in the parish chapel

at 7:00 PM, after the Children’s visitation hour with Mother was over.3 Father

accepted the invitation, and brought the Children with him to the Mass. The

gathering room was adjacent to the chapel.

       After the service had begun, Mother appeared outside the chapel. Both

the security guard and the translator warned Mother that, under the visitation

order and the PFA order, she was not permitted inside the chapel. The guard

and translator gave the warnings in both English and Spanish. Mother entered

the chapel despite these warnings. The security guard summoned the police.




____________________________________________


3 The healing Mass was for an infant with cancer, unrelated to the parties in
this appeal. Mother notes that recollections differed slightly as to whether the
pastor invited Father to the Mass, or Father inquired and was invited in
response. However, the exact details of the invitation are not material to any
issues on appeal or arguments presented for our review.




                                           -4–
J-A25018-18


       Mother was arrested and the district attorney brought an action for

indirect criminal contempt.        Mother was convicted and sentenced to time

served, thirty-seven days.4 Concerning the time Mother spent in jail, it bears

noting that Mother was originally considered not eligible for bail because of

the pending criminal charges in Colorado.        Eventually, however, she was

equipped with a monitor and placed on house arrest.         This timely appeal

followed.5

       Mother presents two questions on appeal for our review:

       1. Where a protection from abuse order allowed contact between
       [F]ather and [M]other on church property during visitation, and
       did not address [F]ather keeping the [C]hildren at the church
       beyond the stipulated visit time, did a reasonable construction of
       the order allow [M]other to enter the chapel where her [C]hildren
       were at mass?

       2. Where [M]other was allowed to be at the church and she
       entered a chapel where [F]ather had taken her [C]hildren to mass,
       was her entry sufficient to support her conviction of criminal
       contempt?



____________________________________________


4 The trial court also imposed a fine of $300.00 and extended the PFA order
to December 31, 2018. Without further extension, that deadline would have
expired by now. Nevertheless, we find that Mother’s challenges to her
conviction for criminal contempt fall within a recognized exception to the
mootness doctrine, because there is a reasonable possibility Mother’s
conviction will result in criminal or civil collateral consequences. See
Commonwealth v. Rohde, 402 A.2d 1025, 1026 (Pa. 1979).

5Mother filed an eight point concise statement of errors on or about October
25, 2017. Several of Mother’s asserted errors were repetitive or over-lapped.
The trial court condensed Mother’s statement of errors into four issues,
addressed them, and filed an opinion, on December 5, 2017. See Pa.R.A.P.
1925.

                                           -5–
J-A25018-18


Mother’s Brief, at 2. In her reply brief, Mother seeks to add a third argument:

that “deeming [Father] the prosecutor has structurally denied due process.”

Mother’s Reply Brief, at i. Mother cannot raise a new issue in her reply brief.

See Commonwealth v. Fahy, 737 A.2d 214, 218 n.8 (Pa. 1999). Therefore,

we will not address mother’s argument that she was structurally denied due

process.

      Our standard of review is well-settled.

      We review a contempt conviction for an abuse of discretion. We
      rely on the discretion of the trial court judge and are confined to
      a determination of whether the facts support the trial court's
      decision. In reviewing whether the evidence was sufficient to
      support the conviction, “we must determine whether the evidence
      admitted at trial, and all reasonable inferences drawn from that
      evidence, when viewed in the light most favorable to the
      Commonwealth as verdict winner, was sufficient to enable the fact
      finder to conclude that the Commonwealth established all of the
      elements of the offense beyond a reasonable doubt.” In applying
      the above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. Finally, the trier of fact while passing
      upon the credibility of witnesses and the weight of the evidence
      produced, is free to believe all, part or none of the evidence.

      This Court has repeatedly stated that the purpose of the PFA Act
      is to protect victims of domestic violence from those who
      perpetrate such abuse, with the primary goal of advance
      prevention of physical and sexual abuse. Where a PFA order is
      involved, an indirect criminal contempt charge is designed to seek
      punishment for violation of the protective order. A charge of
      indirect criminal contempt consists of a claim that a violation of
      an order occurred outside the presence of the court.

      In order to establish indirect criminal contempt, the
      Commonwealth must prove: 1) the order was sufficiently definite,
      clear, and specific to the contemnor as to leave no doubt of the
      conduct prohibited; 2) the contemnor had notice of the order; 3)
      the act constituting the violation must have been volitional; and
      4) the contemnor must have acted with wrongful intent.

                                      -6–
J-A25018-18



Commonwealth v. Felder, 176 A.3d 331, 333–34 (Pa. Super. 2017)

(brackets, quotation marks, and citations omitted).

      In her first issue on appeal, Mother argues the PFA order did not provide

sufficient notice of what would constitute a violation of the order.     Mother

contends that it was not clear that she was prohibited from entering the church

after her visitation hour had ended. She cites to Father’s admission that his

attendance at the 7:00 p.m. mass was unusual as evidence that she could no

know that her entry at that time would constitute a violation of the PFA order.

      After reviewing the record and the briefs of the parties, we conclude the

written opinion authored by the Honorable Dominic F. Pileggi thoroughly and

adequately addresses Mother’s argument. See Trial Court Opinion, 12/15/17,

at 8-12 (finding that Mother was sufficiently conversant in English to

understand the terms of the PFA; that her conduct for one and a half years

after the entry of the PFA order demonstrated she understood the order’s

requirements; and that the security guard and translator effectively

communicated to Mother that entering the church at that time would

constitute a violation of the PFA). We therefore adopt the opinion as our own

and affirm on that basis.

      In her second issue, Mother argues the evidence was insufficient to

sustain her conviction for indirect criminal contempt because Father had no

reason to fear for his safety in the presence of the armed security guard.   See

id. She contends she reasonably expected the PFA order was relaxed under

                                     -7–
J-A25018-18


circumstances where Father was protected by the security guard, citing

Commonwealth v. Haigh, 874 A.2d 1174 (Pa. Super. 2005).

      In Haigh, this Court reversed a conviction for indirect criminal contempt

of a PFA order. Under the PFA order in that case, the defendant was prohibited

from having contact with his wife “at any location.” See id., at 1177. The trial

court found that the defendant, bound and shackled, had violated the PFA

when he addressed his wife during the PFA violation hearing. See id.

      This Court reversed, concluding that the defendant “did not act with

wrongful intent by engaging in this conversation with his wife in the

courtroom.” Id. (footnote omitted). “Intentionally acting in such a manner, in

the presence of [the trial court], the deputy sheriff, the prosecutor and every

other person gathered in the court room, would have been nothing short of

irrational[.]” Id. “A reasonable person could have believed, and Appellant did

believe, that the PFA order was relaxed to some extent in the courtroom

context, especially where Appellant was shackled and the victim was protected

by an armed deputy sheriff.” Id.

      Like in Haigh, Mother was prohibited from “any contact with” Husband

or the Children “at any location.” In addition, Mother correctly notes the

presence of the armed security guard is analogous to the presence of an

armed deputy sheriff in Haigh.

      However, we find Haigh easily distinguishable. This was not a situation

where contact with the victim was compelled by the dictates of due process,


                                     -8–
J-A25018-18


as it was in Haigh. Nor was Mother shackled when she forced her way back

into the church despite the protests of the security guard and the translator.

It was perfectly reasonable for the trial court to find that Mother acted with

wrongful intent when she re-entered the church. See Trial Court Opinion,

12/15/17, at 13 (finding that Mother knew she was violating the PFA order

when she re-entered church despite the warnings of the guard and the

translator).

      As neither of Mother’s issues on appeal merit relief, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/19




                                    -9–
                                              R.c.lved 1 VZ3!2017 8:30:32 PMCirculated
                                                                             Svpel'ior Coutt Eastern
                                                                                       04/30/2019    District
                                                                                                  03:48  PM

                                                  F;led 12123/2017 aaaco PM Suporio, coun_i;ast01n DoMct
                                                                                             3321 EDA 2017
   IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                         CIVIL ACTION· LAW

 THOMAS JOHN KARL                                    DOCKET NO. 2015-080484
 Plaintiff/Appellee                                     MD NO: 27-17

         vs.                               i Superior Court No.: 3321           EDA 2017

MARINA DOMINGUEZ-CIFUENTES                         IN PROTECTION FROM ABUSE
Defendant/Appellant

Dione Horn, Esquire, Attorney for Plaintiff/Appellee
      Office of the District Attorney, 201 West Front Street, Media, PA 19063
Joseph Rizzo, Esquire, Attorrn,y for Defendant/Appellant
      The Podovo Firm, P.C., 640 Shadeland Avenue, Drexel Hill, PA 19026

                                      OPINION

PILEGGI, J.                                                   DATE: December 5, 2017

       This Appeal is considered a direct appeal from this Court's September 5,

2017 Final Order of Court. Appellant is Defendant, Marina Dominguez-Cifventes

("Wife"). Appellee is Plaintiff, Thomas John Karl ("Husband"). Wife seeks review of

this Court's September 5, 2017 Final Order of Court, which found Wife guilty of

Indirect Criminal Contempt, in connection with Wlfe's violation of the Stipulation

Under Protection from Abuse Act    Aocl Uniform Prevention of Child Abduction Act,
{"the Stipulated PFA Order") which wos entered os an Order of Court by the

Honorable Linda A. Cartisano on November 6, 2015, pursuant to on agreement of

the parties executed on October 23, 2015. On appeal, Appellant raises the

following issues,

     1. Did this Court err in conc.luding that the St4tufgnon Under Protection from
        Abuse Act And Uniform Prevention ·of O)ild Abduction Ag was definite,
        clear and specific, the terms of which were understood by Wife, and that
        Wife's actions which constituted the violation of the Order were volitional,
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 2 of 22



           that Wife acted with wrongful intent, and that Wife's failure to comply with
           the order was willful or at least reckless?

     2. Did this Court err in concluding that the Stipulation Under Protection from
        Abuse Act And Uniform Prevention of Child Abduction Act was a valid
        protection from abuse order pursuant to 23 Pa. CS. § 6102 et seq. even
        though it was not in the exact form prescribed by Pa. R.CP. No. l 905(e)?

     3. Did this Court err in finding the testimony of Husband and Husband's
        witnesses credible?

     4. Did this Court err in finding Wife guilty of indirect criminal contempt instead
        of indirect civil contempt when the violation was de minimis?

                                 PROCEDURAL HISTORY

         On April 14, 2015, Plaintiff/Appellee Thomas Karl ("Husband") filed a

Petition    for   Protection   from   Abuse   against   Defendant/ Appellant   Marina

Dominquez-Cifuentes ("Wife") in the Court of Common Pleas of Delaware County.

Husband's Petition requested an order for protection on behalf of himself and the

parties' two (2) children, Maximino Alan Karl and Triana Marina Karl ("the

children"). On April 14, 2015, the Honorable Barry C. Dozor issued a Temporary

Protection from Abuse Order which granted an order for protection on behalf of

Husband     and the children, and      listed the matter for a hearing for further

adjudication with respect to Husband's request for a Final Protection from Abuse

Order.

      On October 23, 2015, in resolution of Husband's Petition for Protection from

Abuse, the parties entered into a Stipulation Under Protection from Abuse Act And
    Karl v. Dominguez-Cifuentes
    2015-080484
    3321 EDA 2017
    12/5/2017
    Page 3 of 22



    Uniform Prevention of Child Abduction Act ("Stipulated PFA Order") which was

    entered as an Order of Court by the Honorable Linda A. Cartisano on November 6,

    2015.

            On June 7, 2017, the Commonwealth of Pennsylvania filed a Complaint for

    Indirect Criminal Contempt against Wife due to an alleged violation of the

    Stipulated PFA Order. On June 15, 2017 and September 5, 2017, this Court held

hearings to adjudicate the merits of the Commonwealth's Complaint for Indirect

Criminal, Contempt. On September 5, 2017, this Court entered an Order finding

Wife guilty of Indirect Criminal Contempt and imposing a sentence of time served,

a Three Hundred Dollar ($300.00) fine, and extension of the Stipulated PFA Order

until December 31, 201 8. On September. 15, 2017, Wife filed a Motion to

Reconsider the Verdict.1 On September 27, 2017, this Court entered an Order

which denied Wife's Motion to Reconsider the Verdict. On October 4, 2017, Wife

filed a Notice of Appeal to Superior Court. On October 11, 2017, this Court issued

an Order requesting a Statement of Errors Complained of on Appeal pursuant to

Pa. R.A.P l 925(b). On October 25, 2017, Wife filed a Statement of Errors

Complained of On Appeal.




1
  Wife's Motion to Reconsider the Verdict was not a Motion for a New Trial and did not request a new trial. Wife's Motion to
Reconsider the Verdict did not contain any allegation that this Court erroneously found Husband's witnesses to be credible and
did not make a weight of the evidence claim. This is relevant to Wife's claim in the instant appeal that this Court erred in finding
Husband's witnesses credible. See Pa.R.Crim.P. 607; See also Commonwealth v. Walsh, 36 A.3d 613, 622 (Pa. Super. 2012).
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 4 of 22



                                         FACTS

       Protection from Abuse Proceeding: On April 14, 2015, Husband filed a

Petition for Protection from Abuse against Wife, on behalf of himself and the

parties' children. See Exhibit C-1 at Page 2   1J 4. In resolution of Husband's Petition
for Protection from Abuse, on October 23, 2015, Husband and Wife executed a

Stipulation Under Protection From Abuse Act And Uniform Prevention of Child

Abduction Act, which was entered as an Order, by the Honorable Linda A.

Cartisano on November 6, 201 5 ("the Stipulated PFA Order"). Paragraph 7 of the

Stipulated PFA Order contained the following provisions:

       7. For three (3) years from the date of this Court's Order issued
       pursuant to this Stipulation:

           a. [Wife] will stay away from [Husband] and the parties'
              children ... except for any visitation or custody with Children as
              ordered by the Court in existence entered prior to this date or
              hereafter.

           b. [Wife] shall not abuse, harass, stalk, or threaten [Husband] or
              any of the Children.

           c. [Wife] shall not contact [Husband] (except for emergency
              concerning the children and only by text or email} or any of the
              Children by any means directly or indirectly except as
              permitted by Court Order entered prior to this date or
              hereafter.

           d. [Wife] is prohibited from any contact with [Husband], the
              Children, or any other person protected under this agreement,
              either directly or indirectly, at any location, including but not
              limited to any contact at [Husband's] or other protected parties'
              residence, school, business, or place of employment. [Wife] is
    Karl v. Dominguez-Cifuentes
    2015-080484
    3321 EDA 2017
    12/5/2017
    Page 5 of 22



                   specifically ordered to stay from the following locations for the
                   duration of this order:

                        1. 56 Sleepy Hollow Drive, Newtown Square, Pennsylvania,
                           until [Husband] vacates the residence.

                       2. 2400 North Providence Road, Media, Pennsylvania.

                       3. 21 l Commerce Court, Suite l 04, Pottstown, Pennsylvania

                  Stipulation Under Protection From Abuse Act and Uniform Prevention of
           Child Abduction Act, at 1J 7; See also N. T. 6/7 5/7 7 at 6.


           Wife testified that she executed the Stipulated Pf A Order to resolve the

    ongoing PFA litigation and that she "thought the best way ... of resolving that issue

was to sign that stipulation with no admission of guilt and to work things out on (sic)

the custody court." N.T. 9/5/77at 36.

           Child Custody Proceeding: There is a child custody proceeding, docketed in

the Delaware County Court of Common Pleas under case number 2015-0031 99.

This child custody proceeding was initiated prior to the within Protection from Abuse

matter, by the filing of an Emergency Petition· for Custody and Emergency Petition

for Return of Passports, filed on April 9, 2015. On April 24, 2015, an Order on

Emergency Petition for Custody2 ("the Custody Order) was entered by the

Honorable Linda A. Cartisano. Paragraphs one ( l) through four (4) of the Custody

Order provided for an award of legal and physical custody rights as follows:

2
 Although subsequent orders of court have been entered in the custody matter, the April 24, 2015 Order on
Emergency Petition for Custody provides for the physical custody schedule that was in effect on June 5, 2017, the
date of the incident giving rise to the allegation of indirect criminal contempt, and as of June 15 and September 5,
2017, the dates of trial on this indirect criminal contempt matter.
    Karl v. Dominguez-Cifuentes
    2015-080484
    3321 EDA 2017
    12/5/2017
    Page 6 of 22



            1.   Primary physical custody of the minor children MAXIMINO ALAN
                 KARL, born May 9, 2009, and TRIANA MARINA KARL, born
                 September 3, 2010, is hereby awarded to [Husband] until further
                 Order of Court.

           2.    Joint legal custody with respect to medical care and decisions is
                 awarded to [Husband] and [Wife].

           3.    Sole legal custody for all else awarded to [Husband] until further
                 Order of this Court.

           4.    Supervised partial physical custody of the minor 1. children,
                 MAXIMINO ALAN KARL and TRIANA MARINA KARL is awarded
                 to [Wife], as follows: two sessions a week for one hour each,
                 supervised by security personnel who may carry concealed arms
                 and observed by an independent Spanish/English speaker
                 interpreter; the said sessions to be in a classroom at St. Mary
                 Magdalene Church in Media, Pennsylvania Mondays at 5:30 p.m.
                 to 6:30 p.m.3 and Thursdays at 4: 15 p.m. to 5: 15 p.m.; costs to be
                 borne by [Husband]; no other persons are to be present at the
                 sessions; and [Wife's] parents, Olga Cifuentes, and Julio Cesar
                 Domingues are not to be on the grounds of the church during these
                 sessions.

            See 4/24/75 Order on Emergency Petition for Custody, at ,I 1-4.


           Plaintiff's Complaint for Indirect Criminal Contempt: Husband testified that on

June 5, 2017, at approximately 7:00 p.m. he appeared at St. Mary Magdalene

Church to retrieve the children from their scheduled supervised visit with Wife.

Pursuant to an invitation from the church's pastor to attend a "healing mass"

Husband and the children entered the chapel and sat in a pew approximately four

(4) rows from the front. N.T. 6/75/77, at 17-20. Husband testified that, during the


3
 This visitation time was changed by agreement of the partlesto commence at 6:00 p.m. and conclude at 7:00
p.m. See N. T. 6/15/17, at 11.
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 7 of 22


service, Wife appeared and entered into the chapel. According to Husband's

testimony, upon seeing Wife, the children were frightened and physically grabbed

Husband. Husband further testified that Wife looked at him, smiled, and made "a

hand gesture." Id at 21-23. Husband testified that the sight of Wife outside the

presence of security was a frightening experience for the children "because

of ... multiple incidents, kidnappings, abuse that have occurred ... " Id. at 25-26.

       Husband's testimony with respect to Wife's entry into the chapel was

corroborated by security officer Michael Balsamo and Dr. Jay Jemail ("Dr. Jay").

Michael Balsamo testified credibly that he approached Wife, before she entered

the chapel, and with the assistance of Dr. Jay, a Spanish/English translator,

informed Wife that she should not enter the chapel because Husband and the

children were inside. Mr. Balsamo further instructed Wife that her entry into the

chapel would constitute a violation of the Stipulated PFA Order. Id. at 82-90.

According to the testimony of Dr. Jay, who was with Mr. Balsamo and translated

Mr. Balsama's instructions to Wife in Spanish, Wife heard the instruction given by

Mr. Balsamo in English, and translated by Dr. Jay in Spanish, immediately "did a

l 80 degree turn," and walked into the chapel where she had been told Husband

and the children were present. Id at 120-26
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 8 of 22



       Wife testified that she walked into the chapel not knowing that Husband and

the children were inside. Wife further testified that she entered the chapel to

escape harassment from Husband's "security team." N.T. 9/5/17, at 46-50.

                                     DISCUSSION

       Wife raises the following issues on appeal:

 1.    Did this Court err in concluding that the Stipulation Under Protection from
       Abuse Ad And Uniform Prevention of Child Abduction Ad was definite, clear
       and specific, the terms of which were understood by Wife, and that Wife's
       actions which constituted the violation of the Order were volitional, that Wife
       acted with wrongful intent, and that Wife's failure to comply with the order
       was willful or at least reckless?

       Where a PFA order is involved, an indirect criminal contempt charge is

designed to seek punishment for violation of the protective order .... To establish

indirect criminal contempt, the Commonwealth must prove: ( 1) the Order was

sufficiently definite, clear, and specific to the contemnor as to leave no doubt of the

conduct prohibited; (2) the contemnor had notice of the Order; (3) the act

constituting the violation must have been volitional; and (4) the contemnor must have

acted with wrongful intent. Commonwealth v. Brumbaugh, 932 A.2d 1 08, 11 0 (Pa.

Super. 2007); Commonwealth v. Ashton, 824 A.2d 1198, 1 202 (Pa. Super. 2003).

      With respect to Element ( 1 ), Wife believes that this Court erred in concluding

that the Stipulated PFA Order was sufficiently definite, clear, and specific to the

contemnor as to leave no doubt of the conduct prohibited, because the Stipulated
    Karl v. Dominguez-Cifuentes
    2015-080484
    3321 EDA 2017
    12/5/2017
    Page 9 of 22


    PFA Order "did not define 'contact' and did not state 'immediate' and 'immediate'

    was not defined." See Statement of Errors Complained of on Appeal, at                              ,r 3-4. The
    Stipulated PFA Order states that "[Wife] is prohibited from any contact with

    [Husband], the Children ... either directly or indirectly, at any location ... " Stipulated

    PFA Order, at     ,r 7d. The Stipulated         PFA Order prohibits "contact ... either indirectly

or directly." The language referencing "contact" contained in the Stipulated PFA

Order is identical to the language referencing "contact" under Pa. R.CP. No.

    l 905(e). Nowhere in the forms prescribed under Pa. R.CP. No. 1905(e) is the word

"contact" defined or the word "immediate" mentioned (with respect to contact

between a Plaintiff and Defendant). Given the fact that the references to "contact"

and "immediate" are exactly as prescribed under Pa. R.CP. 1905(e) this Court

found that the language contained in the Stipulated PFA Order was sufficiently

clear, concise, and specific. See Stipulated PFA Order; See also Pa. R.CP. No.

    7905(e).4

           With respect to element (2), whether Wife had notice of the specific order or

decree, this Court found that Wife and her counsel executed the Stipulated PFA

Order on October 23, 2015, and that the Stipulated PFA Order was entered as an


4
  This Court can't help but note the contradictions contained in Wife's Statements of Errors Complained of on
Appeal. Wife believes this Court abused its discretion by holding that the Stipulated PFA Order was clear, definite
and specific, despite the fact that the first page was not in the exact form provided under Pa. R.C.P. 1905{e). Wife
also believes that this Court abused its discretion by holding that the Stipulated PFA Order was clear, definite and
specific on the basis that its references to "contact" and lack of reference to "immediate" are exactly as prescribed
in the forms found under Pa. R.C.P. No. 1905{e).
    Karl v. Dominguez-Cifuentes
    2015-080484
    3321 EDA 2017
    12/5/2017
    Page l O of 22



    order of court on November 6, 20 l 5. Not only did Wife execute the Stipulated

    PFA Order, but she complied with its terms from November 6, 20 l 5 until June 5,

    2017, the date of the alleged violation. This Court therefore found that Wife had

    notice of the Stipulated           PFA Order. However, in her Statement of Matters

    Complained of on Appeal, Wife contends that this Court erred when "it found that

    [Wife], who is not a Native English speaker, and who testified that she did not

speak English well and that no one ever read the [Stipulated PFA Order] in her

native language met the Diamond test5 when no evidence was presented that

[Wife] understood the Order." See Statement of Errors Complained of on Appeal,

at    ,r 4).   Any insinuation from Wife that she did not have notice of the terms of the

Stipulated PFA Order, because she "is not a native English speaker" was not

credible. Wife testified that she signed the agreement because she "thought the

best way ... of resolving that issue was to sign [the Stipulated PFA Order] with no

admission of guilt ... " See N.T. 9/5/17 at 36. Wife, who testified in English during

the trial on this matter, also testified that during visitation with the children she will

read to them in English. Id. at 43. This Court found no indication that Wife could not

"understand the terms of the [Stipulated PFA Order] because she was not a native



5
  Wife refers to "the Diamond Test" in her Statement of Errors Complained of on Appeal. From the surrounding
context, and syntax used by Wife in crafting her Statement of Errors Complained of on Appeal, this Court believes
that Wife is referring to the factors prescribed under the case of Diamond v. Diamond, 715 A.2d 1190 (Pa. Super.
1998). However, this Court finds it more accurate to analyze a finding of indirect criminal contempt in accordance
with factors prescribed under Commonwealth v. Brumbaugh, 932 A.2d 108, 110 {Pa. Super. 2007), which
speclflcallv relates to contempt of a Protection from Abuse Order.
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 11 of 22



English speaker." In order for this Court to conclude that Wife did not have notice of

the Stipulated PFA Order, because she did not sufficiently understand its terms, this

Court would have to, in summary, conclude the following:

       a. That Wife was presented with an agreement containing terms restricting

           contact between her and her children, and between her and her husband;

       b. That her counsel did not ensure that she fully understood the terms of the

           agreement;

       c. That she and her counsel signed the agreement without Wife fully

           understanding its terms;

       d. After that agreement was entered by the Court as the Stipulated PFA

           Order, Wife coincidentally complied with its terms for a period of two (2)

           years, until the incident giving rise to the instant appeal;

       e. For approximately two (2) years Wife complied with the terms of the

           Stipulated PFA Order without questioning why any form of "contact"

           between her and her children was prohibited;

       Considering the above established facts, this Court found that Wife

understood the terms of the Stipulated PFA Order, and. that by signing it, she had

resolved the underlying PFA dispute between her and Husband. Accordingly, this

Court found that Wife had sufficient notice of its existence to warrant a verdict of

indirect criminal contempt in this matter.
Karl v. Dominguez-Cifuentes
20 l 5-080484
3321 EDA 2017
12/5/2017
Page 12 of 22



       With respect to element (3}, whether Wife's actions were volitional, "an act is

volitional if it is knowingly made." Brumbaugh, 932 A.2d at 11 0. In Brumbaugh, the

Defendant answered an invitation from the victim to attend a birthday party

together. The Superior Court, in affirming the trial court's verdict of indirect criminal

contempt, held that "Defendant knowing he was under a PFA Order to have no

contact with the victim that evening nevertheless went to the party with her. He was

not drugged, forced, or threatened." Id. at 111. This Court found that credible

testimony    established      that Wife was outside of the chapel       when she was

approached by Michael Balsamo and Dr. Jay, who informed her in English and

Spanish that Husband and the children were inside the chapel and instructed her not

to enter the chapel, and further informed her that entering the chapel would

constitute a violation of the Stipulated PFA Order. After hearing these instructions,

Wife, who was facing away from the chapel, "did a 180 degree turn" and entered

the chapel. From the credible testimony presented at trial, this Court concluded that

Wife's actions were done with the specific knowledge that Husband and the

children were inside the chapel, and that entering the chapel would constitute a

violation of the Stipulated PFA Order. The . Court was not persuaded by Wife's

testimony that she entered the chapel in order to escape the "harassment" of

"Husband's security team" and did not find Wife credible that she could only

escape this "harassment" by entering the chapel.
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 13 of 22



       With respect to Element (4), whether Wife acted with wrongful intent,

"wrongful intent can be imputed by virtue of the substantial certainty that, by

choosing to contact the victim, the defendant would violate the "no contact"

provision of the PFA." Brumbaugh, 932 A.2d at 111. The Stipulated PFA Order

specifically states that "[Wife] is prohibited from any contact with [Husband], the

Children ... either directly or indirectly, at any location, including but not limited to

any contact at [Husband's] ... residence, school, business, or place of employment ... "

Stipulated PFA Order, at ,i 7 (Emphasis Added). Wife knew that by entering the

chapel, she would violate the Stipulated PFA Order. Wife was instructed in both

English and Spanish that Husband and the children were inside the chapel and that

entry into the chapel would be a violation of the Stipulated PFA Order. Based on

credible testimony of several witnesses, this Court found that Wife acted with

wrongful intent when she violated the Stipulated PFA Order.

        Therefore, based upon the evidence and credible testimony presented at

trial, this Court found that the Stipulated PFA Order ( l) was sufficiently definite,

clear, and specific to Wife as to leave no doubt of the conduct prohibited; (2) the

Wife had notice of the Order; (3) the act constituting the violation was volitional;

and (4) Wife acted with wrongful intent.
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 14 of 22



  2.   Did this Court err in concluding that the Stipulation Under Protection from
       Abuse Act And Uniform Prevention of Child Abduction Act was a valid
       protection from abuse order pursuant to 23 Pa. CS. § 6102, et seq. even
       though it was not in the exact form prescribed by Pa. R.CP. No. 1905(e)?

       Wife alleges, in her Concise Statement of Errors Complained of on Appeal,

that this Court "abused its discretion when it determined that the Protection from

Abuse was clear and concise even though the order was not clear and concise by

statute because it was not in the proper form." Wife raised this argument during the

hearing on this matter when she requested "that the Protection from Abuse be

declared per se not clear or not definitive because it does not follow or conform to

the rule for the PFA ... " See Statement of Errors Complained of on Appeal, at ,I l

       In accordance with Pa. R.CP. No. l 905(e),

       (e) The Final Order of Court, or any amended, modified or extended
       Final Order of Court, entered pursuant to the Act shall be substantially
       in the following form, but the first page must be exactly as set forth in
       this rule:

       Wife's position is that Pa. R.C.P. No. l 905{e) was not followed because the

first page of the Stipulated PFA Order was not in the form prescribed under Pa.

R.C.P. No. l 905(e). This Court notes that the Stipulated PFA Order does not contain

a first page in the exact form prescribed by Pa. R.CP. No. l 905{e) and that Pa.

R.CP. No. l 905(e) is clear when it states specifically that "the first page must be

exactly as set forth in this rule."
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 15 of 22



       This Court also notes that pursuant to Pa. R.CP. 7 27 (a) "the object of all

interpretation and construction of rules is to ascertain and effectuate the intention of

the Supreme Court." In applying this guideline, a rule should not be construed in a

way that would make it contradict an express statute on the same subject, if it can

be avoided. Shapiro v. Magaziner, 210 A.2d 890 {Pa. 1965). When construing a

rule of civil procedure, the Superior Court's objective is to ascertain and effectuate

the intent of the Supreme Court of Pennsylvania. Willits v. Fryer, 734 A.2d 425 (Pa.

Super. 1999).

       Pa. R.CP. No. 7 27(b) provides that "every rule shall be construed, if possible,

to give effect to all its provisions. When the words of a rule are clear and free from

all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing

its spirit." Where there is a conflict between the spirit of the law and the literal

import of the terms employed, however, the former, at least in connection with other

elements has often been declared to prevail over the latter. In any case, a

construction contrary to the general spirit of the statute is to be avoided, and that

construction is favored which conforms to, and operates to carry out, the spirit of the

statute. See Am. Jr. 2d, Statutes § 71. Unless a lower court has made a clearly

erroneous interpretation or there is an abuse of discretion, an appellate court will

adopt the lower court's interpretation of a rule of court that is clear and precise.

Straff v. Nationwide Mutual Ins. Co., 326 A.2d 586 (Pa. Super. 197 4).
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 16 of 22



       In ascertaining the intention of the Supreme Court in the promulgation of a

rule, the courts may be guided by the following presumptions among others:

       (a) That the Supreme Court does not intend a result that is absurd,
       impossible of execution, or unreasonable. Pa. R.CP. No. l 28{a).

       The comment section following Pa. R.CP. No. l 905(e) provides guidance in

determining the intent of the Supreme Court and the spirit of the rule:

        The use of standardized forms provides uniformity and is critical to the
        enforcement of protection orders both inside and outside of
        Pennsylvania. These forms are based substantially on those proposed
        by members of the Pennsylvania Coalition Against Domestic Violence
        and have been further refined to accommodate the litigants' need for
       simplicity, the court's need for flexibility, and the law enforcement's
       need for certain identifying information necessary to enforce the
       protection order. The forms must be used so that all protection orders
       can be properly registered with the statewide PFA registry and the
       federal Protection Order File ("POF") established by the National
       Crime Information Center ("NCIC") for the collection of protection
       orders necessary for nationwide enforcement of protection orders. To
       this end, the forms capture all of the information that is required for
       data entry and the form orders are further structured to present that
       information in the order and sequence that is most helpful to the
       various law enforcement agencies responsible for entering the
       information into the files.

       Civil Procedural Rules Committee Explanatory Note to Pa. R.CP. No.
       1905(e).

       Upon review of the Explanatory Note to Pa. R.CP. l 905(e) cited in the

above paragraph, it is clear that the language contained in Pa. R.CP. No. l 905(e),

which specifically states that "the first page must be exactly as set forth in this rule"

is written as such for the purposes of enforcement of protection orders, and not for
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 17 of 22


the validation of protection orders. This Court did not agree with Wife's contention

that the failure to attach a form should lead to the invalidation of a protection

order that has been in effect for approximately two (2) years. Had this Court

invalidated the Stipulated PFA Order, as requested by Wife, this Court would have

effectuated     an absurd       result contrary to    Pa. R.CP. No.   l 28(a}, and more

importantly, this Court would create a dangerous precedent by which otherwise

valid agreements entered into by parties to resolve domestic violence matters could

be voided years afterward due to the failure to attach a form, the intent of which

was not relevant to the agreed terms.

 3.    Did this Court err in finding the testimony of Plaintiff and Plaintiff's witnesses
       credible?

       To the extent that Wife's argument challenges the credibility of Husband's

testimony, and the testimony of his witnesses, such claim constitutes a challenge to

the weight of the evidence. A challenge to the weight of the evidence must be

raised with the trial judge in a motion for a new trial. Pa. R. Crim. P. 607(A). In the

instant matter, Wife did not preserve a weight claim as required by Pa. R. Crim. P.

607(A},    and,    therefore,    any   such   claim   must   be   deemed   waived.   See

Commonwealth v. Walsh, 36 A.3d 61 3, 622 (Pa. Super. 201 2) (finding waiver

under Pa. R. Crim. P. 607(A) where appellant's motion for new trial following

conviction of indirect criminal contempt did not include weight claim).
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 18 of 22



       In matter relating to order for protection from abuse, Superior Court defers

to credibility determinations of trial court as to witnesses who appeared before it.

Hood O'Hara v. Wills, 873 A.2d 757, 759 (Pa. Super. 2005). Specifically, this

Court found Husband's testimony credible with respect to his observations of Wife

as she entered the chapel, smiled, and made a "hand gesture" at him. Wife's entry

into the chapel was observed by security officer Mike Balsamo, who testified

credibly that he attempted to instruct Wife not to enter the chapel, and used the

Spanish translator to convey that information to Wife. Spanish translator Dr. Jay

testified credibly that she translated Mr. Balsama's instructions to Wife, and that

Wife, who was not facing the chapel, "did a 1 80 degree turn" and entered the

chapel as soon as she heard that Husband . was inside and was instructed not to

enter the chapel. This Court did not find Wife to be credible when she testified that

she did not hear the instructions of Mr. Balsamo and Dr. Jay, and that she ran into

the chapel to "escape the harassment of [Husband's] security team."

 4.    Did this Court err in flnding Appellant gu11ty of indirect criminal contempt
       Instead of indirect civ11 contempt when the violation was de minimlsi

      There is nothing inherent in a contemptuous act or refusal to act which

classifies that act as 'criminal' or 'civil'. The distinction between criminal and civil

contempt is rather a distinction between two permissible judicial responses to

contumacious behavior. Diamond v. Diamond, 715 A.2d 1 190, 1 1 94 (Pa. Super.

1 998). To distinguish between civil and criminal contempt, the dominant purpose
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 19 of 22


and objective of the court's order must be looked to as the controlling factor. The

adjudication of contempt is civil if the dominant purpose of a contempt proceeding

is to prospectively coerce the contemnor to comply with a lawful Court Order. West

Pittston Borough v. LIW Investments, Inc., 119 A.3d 415 (Pa. Commw. Ct. 2015};

Stewart v. Foxworth, 65 A.3d 468 (201 3); Childress v. Bogosian, 1 2 A.3d 448

(201 1 }. If, however, the dominant purpose is to punish the contemnor for

disobedience of the court's order or some other contemptuous act, the adjudication

of contempt is criminal. Diamond, 715 A.2d at 1194. Dominant purpose of coercion

or punishment is expressed in the sanction imposed. A civil adjudication of contempt

coerces with a conditional or indeterminate sentence of which the contemnor may

relieve himself by obeying the court's order, while a criminal adjudication of

contempt punishes with a certain time of imprisonment or a fine which the contemnor

is powerless to escape by compliance. Id Stated simply, in a civil contempt order

the contemnor is able to purge himself of the contempt and thus holds the keys to

the jailhouse door. Id. See, e.q., Colbert v. Gunning, 368 Pa. Super. 28, 29-31,

533 A.2d 471, 472 (1987}; Markey v. Marino, 361 Pa.Super. 92, 96-98, 521
A.2d 942, 945 ( 1 987}, alloc. denied, 51 6 Pa. 614, 531 A.2d 781 { 1 987); Knaus v.

Knaus, 387 Pa. 370, 379, 127 A.2d 669, 673 (1956).

      Proceedings to enforce compliance with a court order are civil in nature if the

purported act of contempt is a refusal to do {or refrain from doing) some act that
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 20 of 22



was ordered or prohibited primarily for the benefit of a private party. In re

 Contempt of Cullen, 849 A.2d l 207 (2004}; Com. v. Ashton, 2003 Pa. Super. 194,

824 A.2d 1198 (2003}. In Protection from Abuse matters, civil contempt is a

remedy that may be utilized for the benefit of a private party pursuant to 23 Pa.

CS.§ 6114. 7, which provides as follows:

       § 61 14. 1. Civil contempt or modification for violation of an order or
       agreement:

               (a} General rule.-A plaintiff may file a petition for civil contempt with
                   the issuing court alleging that the defendant has violated any
                   provision of an order or court-approved agreement issued under
                   this chapter or a foreign protection order.

               (b} Civil contempt order.-Upon finding of a violation of a protection
                   order or court approved consent agreement issued under this
                   chapter or a foreign protection order, the court, either pursuant to
                   petition for civil contempt or on its own accord, may hold the
                   defendant in civil contempt and constrain him in accordance with
                   law.

       For example, a provision in a protection from abuse order which requires a

Defendant to return items of personal property to a Plaintiff may be enforced by a

Petition for Civil Contempt. See e.g. Gerace v. Gerace, 631 A.2d 1360 (Pa. Super.

l 993). The indirect criminal contempt action, however, is criminal in nature and

seeks to punish violations of the protective order. Commonwealth v. Nelson, 690
A.2d 728 (Pa. Super. 1997). Indirect criminal contempt for violation of protection

from abuse orders or agreements is prescribed under 23 Pa. CS. § 6114 (a), which

states the following:
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 21 of 22



         (a)   General rule.-Where the police, sheriff or the plaintiff have
               filed charges of indirect criminal contempt against a defendant
               for violation of a protection order issued under this chapter, a
               foreign protection order or a court-approved consent
               agreement, the court may hold the defendant in indirect criminal
               contempt and punish the defendant in accordance with law.

               23 Pa. CS.§ 6 l 14(a) (Emphasis added).

         Where a PFA order is involved, an indirect criminal contempt charge is

designed to seek punishment for violation of the protective order. Commonwealth v.

Brumbaugh, 932 A.2d 108, 11 0 (Pa. Super. 2007). In Brumbaugh, Defendant was

sentenced to a Three Hundred Dollar ($300.00) fine and probation due to violation

of a "no contact provision" of a protection from abuse order. Defendant's violation

of the "no contact provision" occurred when the victim contacted him and asked him

to attend a birthday party with her. The Defendant agreed and attended the

birthday party with the victim. The Superior Court affirmed the Trial Court's finding

of indirect criminal contempt based on the determination that Defendant's act

constituting the violation of the PFA Order was clearly volitional, or knowingly

made, and that wrongful intent could be imputed by virtue of the substantial

certainty that by choosing to accept the victim's invitation to travel with her in the

same vehicle to a party, he would be in contact with her in violation of the PFA

Order.

       In the instant matter, as in Brumbaugh, the Stipulated PFA Order at issue

clearly prohibited Wife "from having any contact ••• either directly or indirectly"
Karl v. Dominguez-Cifuentes
2015-080484
3321 EDA 2017
12/5/2017
Page 22 of 22



with Husband. Wife had notice of this Order after consenting to it in writing. See

Stipulated PFA Order; See also Brumbaugh, 932 A.2d at 1 1 0. Similar to the

Defendant in Brumbaugh, Wife violated the "no contact provision" of a PFA Order.

Proceedings were initiated by the Commonwealth of Pennsylvania by way of a

Complaint for Indirect Criminal Contempt. The dominant purpose in the adjudication

�f this matter was to punish Wife for disobedience of the Stipulated PFA Order.

This Court applied the elements prescribed under the Brumbaugh and Ashton cases

to determine that Wife was guilty of Indirect Criminal Contempt.

                                   CONCLUSION

       For the above stated reasons this Court's September 5, 2017 Order finding

Wife guilty of indirect criminal contempt should be affirmed.

                                       BY THE COURT:




                                       Dominic F. Pileggi, J.   \ \